Exhibit 99.3 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:October 21, 2009 This investor update provides information on Continental's guidance for the fourth quarter and full year, as well as certain historical information pertaining to the third quarter of 2009. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Compared to the same period last year, for the next six weeks, mainline domestic advanced booked seat factor is running flat to 1 point higher, mainline Latin advanced booked seat factor is running flat to 1 point higher, Transatlantic advanced booked seat factor is running 4 - 5 points higher, Pacific advanced booked seat factor is currently about flat, and regional advanced booked seat factor is running flat to 1 point higher. For the fourth quarter of 2009, the Company expects both its consolidated and mainline load factors to be up approximately 2.9 points year-over-year (“yoy”) compared to the same period in 2008. Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the fourth quarter of 2009 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $2.4 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the fourth quarter of 2009 is expected to be between $345 and $355 million. Third Quarter 2009 Domestic Performance on a Hub by Hub Basis Continental’s third quarter 2009 consolidated domestic capacity at its New York Liberty hub was down 6.8%, with traffic down 2.9%, resulting in a load factor increase of 3.5 pts compared to the third quarter of 2008.Third quarter 2009
